                                                                                  1
                                                                      nlp.nrs'oFFI!cE1
                                                                                    --  -.sT
                                                                                     tJs.Dl
                                                                                ATqoA*oxE,vA cotlqz
                                                                                       ,        .


                                                                                  : F1l
                                                                                      i
                                                                                      rEo

                        IN TllEUM TED STATESDISTV CT COURT                  JULt1 1221j
                        FOR Tc W ESTERN DISTRICT QF VIRGN A                 L      .   LEY,CLERK
                                  D ANV ILLE D IW SION                   BY:
                                   JULY 2019 SESSION                              PU'fY CLERK

  UNITED STATESbFA= ltlcA                        CriminalN o.4:
                                                              '19-cr-

  V.
                                                 SEALED INDICTM ENT

  JO SHU A O 'K EITH BELCIIER                    In V iolation of:

                                                  18U.S.C.j922(g)(1)
                                       C OU NT ON E

  The Grand Jury charges:

         1. On oraboutApril20,2019,in the W estern JudicialDistrictofV irginia,the

  defendant,JOSHUA O'KEITH BELCHER,knowingthatV hadbeenpreviouslyconvicted
  ofa crim epunishabl:by im prisonm entforaterm exceeding one year,did know ingly

  possessa ftrearm ,to w ita Sm ith & W esson m odelM &P 9m m pistol. Said ftrearm had

  previously been shipped and transported in interstate orforeign com m erce.

              A11inviolationofTitle18,UnitedStatesCode,Section922(g)(1).


        A TRUE BILL this IIV*dayofJuly, 2019.

                                                        /sT oreperson
                                                        FOREPER SON
                   '4   .   .




K T OM AST.C LEN
  IX4ITED STAT SATTORNEY
    .              .
